PER CURIAM:
Benjamin Anthony Joyner appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Joyner v. Ozmint, No. 3:09-cv-02524-DCN, 2010 WL 3783167 (D.S.C. Sept. 22, 2010); (Sept. 23, 2010; Nov. 3, 2010). We deny Joyner’s motions to appoint counsel and for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.